— Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered September 20, 1984, as amended September 21, *6301984, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Judgment, as amended, affirmed.
By failing to make a motion to the court of first instance to withdraw his plea or vacate his conviction, the defendant has failed to preserve for appellate review the issue of the sufficiency of the plea allocution (see, People v Pellegrino, 60 NY2d 636; People v Santiago, 100 AD2d 857). Nor is reversal warranted in the interests of justice inasmuch as the plea allocution satisfied the basic requirements of People v Harris (61 NY2d 9) (see also, People v Buckhannon, 108 AD2d 818).
In the instant case, the defendant unequivocally admitted possessing slightly more than two ounces of cocaine. He also acknowledged that he drove his cohort to Long Beach for the specific purpose of selling a quantity of cocaine. The defendant’s claim that the court should have inquired further with regard to his participation in the transaction is patently without merit.
Where, as here, the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis to complain on appeal that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.